      Case 2:20-mj-04302-DUTY Document 10 Filed 09/14/20 Page 1 of 4 Page ID #:23



 1
 2
 3
 4
 5
 6
 7
 8
                 IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                                   Case No. 2:20-MJ-04302
     UNITED STATES OF AMERICA,
13                                                   ORDER OF DETENTION
                        Plaintiff,
14
                   v.
15
     DARREN BENEVIDES,
16
                        Defendant.
17
18
                                                I.
19
           On September 10, 2020, Defendant Darren Benevides made his initial
20
     appearance in this district on the criminal complaint filed in the District of
21
22
23
24
25
26
27
28
      Case 2:20-mj-04302-DUTY Document 10 Filed 09/14/20 Page 2 of 4 Page ID #:24



 1   Massachusetts. Deputy Federal Public Defender Howard Shneider was appointed
 2   to represent Defendant. A detention hearing was held.
 3         ☒      On motion of the Government [18 U.S.C. § 3142(f)(1)] in a case
 4   allegedly involving a narcotics or controlled substance offense with maximum
 5   sentence of ten or more years.
 6         ☒      On motion by the Government or on the Court’s own motion
 7   [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
 8   defendant will flee.
 9         The Court concludes that the Government is entitled to a rebuttable
10   presumption that no condition or combination of conditions will reasonably assure
11   the defendant’s appearance as required and the safety or any person or the
12   community [18 U.S.C. § 3142(e)(2)].
13                                            II.
14         The Court finds that no condition or combination of conditions will
15   reasonably assure: ☒ the appearance of the defendant as required.
16                      ☒ the safety of any person or the community.
17         the Court finds that the defendant has not rebutted the § 3142(e)(2)
18   presumption by sufficient evidence to the contrary.
19                                          III.
20         The Court has considered: (a) the nature and circumstances of the offense(s)
21   charged, including whether the offense is a crime of violence, a Federal crime of
22   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
23   or destructive device; (b) the weight of evidence against the defendant; (c) the
24   history and characteristics of the defendant; and (d) the nature and seriousness of
25   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
26   considered all the evidence adduced at the hearing, the arguments of counsel, and
27   the report and recommendation of the U.S. Pretrial Services Agency.
28
                                                2
      Case 2:20-mj-04302-DUTY Document 10 Filed 09/14/20 Page 3 of 4 Page ID #:25



 1                                           IV.
 2         The Court bases its conclusions on the following:
 3         As to risk of non-appearance:
 4                ☒      Bail resources unavailable.
 5                ☒      Prior warrants
 6                ☒      Unrebutted Presumption.
 7
 8         As to danger to the community:
 9                ☒      Allegations in the complaint that Defendant actively
10   participated in a conspiracy to sell methamphetamine.
11                ☒      Substance abuse issues.
12                ☒      Prior drug-related conviction.
13                ☒      Unrebutted Presumption.
14                                             V.
15         IT IS THEREFORE ORDERED that the defendant be detained until trial
16   and be transported to the United States District Court for the District of
17   Massachusetts for further proceedings. This Order is without prejudice. The
18   Court directed both government counsel and defendant’s counsel to follow up with
19   government counsel in the District of Massachusetts regarding Defendant’s next
20   scheduled appearance, and the status of Defendant’s transportation to, and arrival
21   in, the charging district for the appearance.
22
23         The defendant will be committed to the custody of the Attorney General for
24   confinement in a corrections facility separate, to the extent practicable, from
25   persons awaiting or serving sentences or being held in custody pending appeal.
26   The defendant will be afforded reasonable opportunity for private consultation
27   with counsel. On order of a Court of the United States or on request of any
28   attorney for the Government, the person in charge of the corrections facility in

                                                3
      Case 2:20-mj-04302-DUTY Document 10 Filed 09/14/20 Page 4 of 4 Page ID #:26



 1   which defendant is confined will deliver the defendant to a United States Marshal
 2   for the purpose of an appearance in connection with a court proceeding.
 3   [18 U.S.C. § 3142(i)]
 4
     Dated: September 14, 2020
                                            PATRICIA DONAHUE
                                           ______________________
 5
                                           HON. PATRICIA DONAHUE
 6                                         UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
